RESOLUCIÓN
Examinado el caso de referencia, el cual contiene una moción en auxilio de jurisdicción, proveemos un no ha lu-gar al recurso. Ello por haber sido presentado prematura-mente y, por lo tanto, carecer este Tribunal de jurisdicción. El recurso fue presentado dos (2) días antes de que fuera notificada la resolución mediante la cual se denegó la re-consideración pendiente ante el Tribunal de Circuito de Apelaciones.
Como ocurre con otros casos de jurisdicción prematura, este dictamen en nada impide a las partes acudir nueva-mente, de manera diligente, ante este Foro dentro del tér-mino jurisdiccional correspondiente.
*201A solicitud de parte, para facilitar el trámite y en aras de la economía procesal, la Secretaría del Tribunal queda autorizada a desglosar los documentos de este recurso, salvo los originales. Una vez desglosadas las copias del re-curso, la parte podrá proceder a sustituirles la carátula, para que refleje el nuevo número de presentación, y última página, con la firma y nueva fecha de presentación. Ade-más, tendría que anejarle al apéndice una copia de la re-solución mediante la cual se denegó la reconsideración y del volante de notificación antes de presentar nuevamente el recurso.
Por su valor ilustrativo y para orientar a la profesión legal en cuanto al aspecto jurisdiccional procesal apelativo, se ordena la publicación de la presente resolución. Notifí-quese por fax y por teléfono, además de la vía ordinaria.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Isabel Llompart Zeno Secretaria del Tribunal Supremo